DETAILED ACTION
This office action is in response to the Election filed February 24, 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-15, in the reply filed on February 24, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,604,313 in view of Maydan et al. (US 4,618,262).
Regarding claim 1, claim 1 of U.S. Patent No. 9,604,313 teaches each and every limitation of the claimed invention except wherein the sensor is a laser 
Regarding claims 2-9, 11 and 14, claims 1-4 of U.S. Patent No. 9,604,313 in view of Maydan teaches each and every limitation.

Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,723,074 in view of Maydan et al. (US 4,618,262).
Regarding claim 1, claim 1 of U.S. Patent No. 8,723,074 teaches each and every limitation of the claimed invention except wherein the sensor is a laser interferometer sensor. Attention is brought to the Maydan reference, which discloses a workpiece tracking system (Fig. 6) for tracking changes in a workpiece (Col. 8, Lines 42-54), wherein the workpiece tracking system (Fig. 6) includes at least a laser interferometer sensor (Maydan, Abstract) for measuring processing distance to the workpiece (see Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser machining system disclosed by . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnaswami et al. (U.S. Patent Pub. No. 2009/0321397) in view of Maydan et al. (US 4,618,262).
Regarding claim 1, Krishnaswami discloses a laser machining system (Fig. 2) comprising:
a part handling system including a workpiece support surface (102) for supporting a workpiece (104) to be machined;
at least one laser source (Fig. 7, 202) for generating at least one processing laser beam;
an optical head (Fig. 7, 214) including a beam delivery system for receiving the at least one processing laser beam and for directing the processing laser beam at the workpiece (¶ [0048]); and
a workpiece tracking system (Fig. 6, 144) for tracking changes in the workpiece and for adjusting at least one parameter of the processing laser beam 
Krishnaswami, however, does not specifically disclose wherein the sensor is a laser interferometer sensor. Attention is brought to the Maydan reference, which discloses a workpiece tracking system (Fig. 6) for tracking changes in a workpiece (Col. 8, Lines 42-54), wherein the workpiece tracking system (Fig. 6) includes at least a laser interferometer sensor (Maydan, Abstract) for measuring processing distance to the workpiece (see Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser machining system disclosed by Krishnaswami to include wherein the sensor is a laser interferometer sensor, since interferometer sensors are accurate and versatile in endpoint detection (Maydan, Col. 1, Lines 57-64). 
Regarding claim 2, Maydan discloses wherein the at least one laser interferometer sensor measures a processing distance to at least one surface of the workpiece (see Fig. 4), and wherein the workpiece tracking system tracks changes in the processing distance to the surface of the workpiece (Fig. 4 and Col. 8, Lines 42-54).
Regarding claim 3, Maydan discloses wherein the at least one laser interferometer sensor measures a processing distance to a process plane of the workpiece (see Fig. 4), and wherein the workpiece tracking system tracks changes in the processing distance to the process plane of the workpiece (Fig. 4 and Col. 8, Lines 42-54).
Regarding claim 4, Maydan discloses wherein the process plane of the workpiece is located within the workpiece (see Fig. 4).
Regarding claim 5, Krishnaswami discloses wherein the workpiece tracking system tracks changes in a height of the workpiece relative to the optical head (¶ [0047]).
Regarding claim 6, Maydan discloses wherein the workpiece tracking system (Fig. 6) tracks changes in the thickness of the workpiece (Fig. 4 and Col. 8, Lines 42-54).
Regarding claim 7, Krishnaswami further discloses at least one laser scanning stage (Fig. 14, 518) positioned relative to the part handling system for linear movement along a scanning axis (¶ [0059]), wherein the optical head (Fig. 7, 214) is located on the laser scanning stage (518).
Regarding claim 9, Krishnaswami further discloses at least one optical component (Fig. 7, 208) configured to adjust fluence (¶ [0048], fluence is dependent on intensity) of the processing laser beam in response to changes in the workpiece.
Regarding claim 10, Krishnaswami discloses wherein the optical component (Fig. 7, 208) includes a programmable attenuator (208, ¶ [0048]).
Regarding claim 11, Krishnaswami discloses wherein the optical component (Fig. 7, 208) includes beam shaping optics (210, ¶ [0048]).
Regarding claim 12, Krishnaswami discloses wherein the workpiece tracking system is configured to adjust a laser energy (¶ [0048], strength) of the laser source in response to changes in the workpiece.
Regarding claim 13, Krishnaswami discloses wherein the at least one sensor (Fig. 6, 144) includes at least a first sensor positioned relative to the optical head (Fig. 7, 214) to track changes in the workpiece ahead of the processing laser beam (see Fig. 12) and Maydan discloses wherein the sensor is a laser interferometer sensor.
Regarding claim 14, Krishnaswami discloses wherein the at least one sensor (Fig. 6, 144) includes at least a second sensor (144, see Fig. 6) positioned relative to the optical head (Fig. 7, 214) to track changes in the workpiece on the other side of the processing laser beam (see Fig. 6) and Maydan discloses wherein the sensor is a laser interferometer sensor.
Regarding claim 15, Krishnaswami discloses wherein the workpiece tracking system further comprises a sensor (Fig. 6, 144), and wherein the workpiece tracking system is configured to adjust at least one processing parameter based on the sensor (¶ [0047]). Krishnaswami, however, does not specifically disclose wherein the sensor is a spectroscopic sensor for capturing optical emission spectra from material being processed by the processing laser beam. Attention is brought to the Maydan reference, which discloses that spectroscopic sensors for capturing optical emission spectra from material being processed were known in the art (Col. 1, Lines 51-56). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser machining system disclosed by Krishnaswami to include wherein the sensor is a spectroscopic sensor for capturing optical emission spectra from material being processed by the processing laser beam, similar to that disclosed by Maydan, since these sensor were well known in the art and could provide a backup endpoint detection to the interferometer sensor.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnaswami et al. (U.S. Patent Pub. No. 2009/0321397) in view of Maydan et al. (US 4,618,262), as applied to claim 1, and in further view of Nomaru (U.S. Patent Pub. No. 2005/0224475).
Regarding claim 8, Krishnaswami discloses wherein the beam delivery system comprises at least one lens (not shown) for focusing the processing laser beam (¶ [0044]), and the focus of the processing laser beam is adjusted in response to changes in the workpiece (¶ [0047]). Krishnaswami, however, does not disclose a lens translation stage for moving the lens and adjusting the focus of the processing laser beam, and a motion controller configured to move the lens translation stage and the lens. Attention is brought to the Nomaru reference, which discloses a similar laser machining system (Fig. 1) wherein a beam delivery system (Fig. 5) comprises at least one lens (526) for focusing a processing laser beam and a lens translation stage (Fig. 4) for moving the lens (526) and adjusting the focus of the processing laser beam (¶ [0036]), and a motion controller configured to move the lens translation stage (see Fig. 8b) and the lens to adjust the focus of the processing laser beam in response to the changes in the workpiece (¶ [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser machining system disclosed by Krishnaswami to include a lens translation stage for moving the lens and adjusting the focus of the processing laser beam, and a motion controller configured to move the lens translation stage and the lens, as taught by Nomaru, rather than moving the laser itself, as taught by Krishnaswami (¶ [0047]), since it has been held that a mere In re Einstein, 8 USPQ 167.  Furthermore, moving the lens, rather than the laser would prevent potential damage to the lasers from excess movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JAMIE C NIESZ/          Primary Examiner, Art Unit 2822